DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/5/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
Allowable Subject Matter/Statement of Reasons for Allowance
Claims 1-5, 7, 8, 12, and 13 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art teaches or suggests, alone or in combination, a phosphor converted light emitting device containing all limitations of the claims, specifically including but not limited to “a blocking layer configured to attenuate electromagnetic radiation outside the further spectrum, the conversion layer being arranged between the emitter device and the blocking layer, the blocking layer being arranged spaced apart from the conversion layer” of Claim 1 and “a blocking layer configured to attenuate electromagnetic radiation outside the further spectrum, the conversion layer being arranged between the emitter device and the blocking layer, the blocking layer being arranged spaced apart from the conversion layer, a distance between the blocking layer and the conversion layer being smaller than a thickness of the emitter device” of Claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Iwakura et al. (US Patent Application Publication No. 2019/0259916) teaches a similar structure, but does not teach spacing between the filter and color changing (phosphor) layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W TORNOW whose telephone number is (571)270-7534. The examiner can normally be reached M-Th 6:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK W. TORNOW
Primary Examiner
Art Unit 2891



/MARK W TORNOW/Primary Examiner, Art Unit 2891